DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
 Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 15, is objected to because of the following informalities:  Claim 15 misspells the term “pivotaly” in Line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ping (2002/0083803) in view of Beilke (4318292). 

In reference to claims 1 and 8, Ping discloses pliers (1) adapted to engage a work piece (A), comprising:
first (3) and second (2) handles (Figure 4);
first (22) and second (4) jaws cooperatively defining a gap (i.e. space between jaws) therebetween (Figure 4), the first and second jaws respectively extending from the first and second handles and respectively including first (23) and second (9) jaw teeth parallel to one another (see Figure 4);
a pin (30) pivotably coupling the first and second handles at a slot (11), the pin adapted to be selectively movable within the slot to adjust the gap (Figures 4 and 5);
a first receiving surface (see figure below) defined within the first handle, the first receiving surface is substantially straight and extends at a first angle (see figure below) relative to the first jaw teeth; and
a second receiving surface (see figure below) defined within the second handle, the second receiving surface is substantially straight (note; the entire second receiving surface is “substantially” straight because “substantially” is a relative term. In addition, second receiving surface can also be interpreted as being substantially straight at least in part, see second figure below) and extends into the adjustment mechanism at a second angle (see figure below) of “about” 60 degrees (note;  “about” is a relative term, thus the second angle shown below is clearly “about” 60 degrees, especially because the workpiece (A) has six sides and each side obviously has a 60 degree angle at corner portions, and because the second receiving surface is angled similarly to the workpiece it obviously has a similar angle [i.e. “about” 60 degrees]) relative to the second jaw teeth, wherein the second receiving surface is longer than the first receiving surface (see figure below),
wherein at least a portion of the first and second receiving surfaces and the first and second jaw teeth engage the work piece during use (Figure 4).
[AltContent: textbox (Second receiving surface)][AltContent: ][AltContent: textbox (First receiving surface)][AltContent: ]
    PNG
    media_image1.png
    469
    703
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: ][AltContent: textbox (Part of the second receiving surface that is substantially straight)][AltContent: textbox (First angle)][AltContent: arrow][AltContent: textbox (Second angle)]
    PNG
    media_image2.png
    216
    227
    media_image2.png
    Greyscale



Ping lacks, an adjustment mechanism disposed adjacent to the slot. 
However, Beilke teaches that it is old and well known in the art at the time the invention was made to provide pliers with an adjustment mechanism (30/32) including mating surfaces disposed adjacent to a slot (28, Figures 1-3 and Column 1, Lines 10-11 and Column 4, Lines 13-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ping, with the known technique of providing the adjustment mechanism being disposed adjacent to the slot, as taught by Beilke, and the results would have been predictable. In this situation, one could provide a more advantageous, versatile and stronger plier device, so that when in engagement, a tongue half and a groove half tend to move relatively together avoiding the imposition of axial loads on the threaded fastener.
In reference to claims 2 and 9, Ping discloses that the first and second angles are equal because they extend similarly to the sides of the workpiece (see Figure 4). 

In reference to claims 3 and 10, Ping discloses that the first and second angles are each about 60 degrees (note;  “about” is a relative term, thus the first and second angles previously shown above is clearly “about” 60 degrees, especially because the workpiece (A) has six sides and each side obviously has a 60 degree angle at corner portions, and because the first and the second receiving surfaces are angled similarly to the workpiece, they would obviously has a similar angle [i.e. “about” 60 degrees]).

In reference to claims 7 and 14, Ping discloses shows that the first jaw teeth intersect the first receiving surface at a first corner (see figure below), and the second jaw teeth intersect the second receiving surface at a second corner (see figure below), wherein the first and second corners are adapted/capable to contact the workpiece (A) during use, because the workpiece can be moved further to the right (as shown in Figure 4) such that the first and second corners contact the workpiece thereby meeting this limitation.
[AltContent: textbox (Second corner)][AltContent: arrow][AltContent: textbox (First corner)][AltContent: arrow]
    PNG
    media_image2.png
    216
    227
    media_image2.png
    Greyscale


Claims 4-6 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Ping (2002/0083803) in view of Beilke (4318292) and Manning (1950362).

In reference to claims 4 and 11, Ping discloses the claimed invention as previously mentioned above, and Beilke further discloses that the adjustment mechanism includes first adjustment teeth (30) located on a first handle (24, Figures 1 and 3), and a second adjustment tooth (32) disposed on a second handle (20), and wherein the second adjustment tooth are meshingly engageable with the first adjustment teeth for releasable coupling of the first and second handles.
Modified Ping lacks, second adjustment teeth.
However, Manning teaches that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) with first adjustment teeth (formed as the projections extending between adjacent grooves 10, see Figure 2) located on a first handle (right element 8 in Figure 1) and with second adjustment teeth (formed from upper 9 and lower 9) disposed on a second handle (left element 8 in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second adjustment tooth, of modified Ping, with the known technique of providing second adjustment teeth, as taught by Manning, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which takes the strain off the pivotal bolt connection thereby increasing the effectiveness of the device during normal operation and which extends the useful life of the device.

In reference to claims 5 and 12, Beilke discloses that the first adjustment teeth (30) include first leading faces (34) and first trailing faces (see figure 2 below), and the second adjustment teeth (at 32 which would be formed as multiple teeth 32, as previously taught by Manning) include second leading faces (see figure 11 below) and second trailing faces (36), and wherein the first leading face and the second trailing face respectively extend at an angle that is about 8.5 degrees to an angle normal to the first and second handles. Note, the first leading face and the second trailing face can extend at any angle that is less than the supplement of the angle of the bend (see Column 4, Lines 6-9 for disclosing that, “However, it should be pointed out that the mating surfaces 34 and 36 can be disposed at any angle so long as it is less than the supplement of the angle of the bend.” ). Next, the supplement of the angle of the bend is disclosed as being 10 degrees (see Column 3, Lines 3-5 and Column 4, Line 1). Thus, a range from 0-9.9 degrees is provided for the angle of the first leading face and for the angle of the second trailing face. Since, 8.5 degrees is within the range from 0-9.9 degrees, the limitation that the first leading face and the second trailing face respectively extend at an angle that is about 8.5 degrees of the claim is met. 
[AltContent: textbox (First trailing face)][AltContent: textbox (First leading face)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image3.png
    221
    229
    media_image3.png
    Greyscale

[AltContent: textbox (Second trailing face)][AltContent: textbox (Second leading face)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    149
    247
    media_image4.png
    Greyscale

In reference to claims 6 and 13, Beilke discloses that the first adjustment teeth include first leading faces (34) and first trailing faces (see figure 2 above), and the second adjustment teeth include second leading faces (see figure 11 above) and second trailing faces (36), and wherein the second leading faces and the first trailing faces respectively extend at an angle that is about 25 degrees to an angle normal to the first and second handles (see figure 11 showing 25 degrees and also see Column 3, Lines 11-15). 

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beilke (4318292) in view of Manning (1950362).

In reference to claim 15, Beilke discloses an adjustment mechanism (30/32) for pliers (12) having a first handle (20) pivotally coupled (at 18) to a second handle (24) at a slot (28) of the second handle (Figures 1, 3 and 11), comprising:
a first adjustment tooth (32) formed into and extending from a first side surface (i.e. upper side of 24, as seen in Figure 4) of the first handle towards the second handle (See Figures 1 and 11); and
second adjustment teeth (30) formed into and extending from a second side surface (i.e. the upper side of 22, as seen in Figure 11) of the second handle towards the first handle (Figure 4) and meshingly engageable with the first adjustment tooth for releasable coupling of the first and second handles, wherein the first and second side surfaces face each other (Figure 1);
wherein the first adjustment tooth (32) includes first leading (at 36) and trailing faces (see figure 11 below) that respectively extend at first leading and first trailing non-normal angles with respect to a first handle direction in which the first handle extends (Figure 11), and the second adjustment teeth (30) includes second leading (see figure 2 below) and trailing faces (at 34) that respectively extend at second leading and second trailing non-normal angles with respect to a second handle direction in which the second handle extends (Figures 1 and 2) and wherein the first leading and second trailing non-normal angles are about 8.5 degrees. Note, the first leading face and the second trailing face can extend at any angle that is less than the supplement of the angle of the bend (see Column 4, Lines 6-9 for disclosing that, “However, it should be pointed out that the mating surfaces 34 and 36 can be disposed at any angle so long as it is less than the supplement of the angle of the bend.” ). Next, the supplement of the angle of the bend is disclosed as being 10 degrees (see Column 3, Lines 3-5 and Column 4, Line 1). Thus, a range from 0-9.9 degrees is provided for the angle of the first leading face and for the angle of the second trailing face. Since, 8.5 degrees is within the range from 0-9.9 degrees, the limitation that the first leading face and the second trailing face respectively extend at an angle that is about 8.5 degrees of the claim is met. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second trailing face)][AltContent: textbox (Second leading face)] 
    PNG
    media_image3.png
    221
    229
    media_image3.png
    Greyscale

[AltContent: textbox (First trailing face)][AltContent: textbox (First leading face)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    149
    247
    media_image4.png
    Greyscale

Beilke lacks, first adjustment teeth.
However, Manning teaches that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) with first adjustment teeth (formed from upper 9 and lower 9, see Figure 2) located on a first handle (left element 8 in Figure 1) and with second adjustment teeth (formed as the projections extending between adjacent grooves 10, see Figure 2) disposed on a second handle (right element 8 in Figure 1) that includes a slot (6, Figures 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first adjustment tooth, of Beilke, with the known technique of providing first adjustment teeth, as taught by Manning, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which takes the strain off the pivotal bolt connection thereby increasing the effectiveness of the device during normal operation and which extends the useful life of the device.

In reference to claim 16, Beilke discloses that the first trailing and second leading non-normal angles are equal (see figures 2 and 11 above showing that the angles of the first trailing and second leading are equal). 

In reference to claim 18, Beilke discloses that the first trailing and second leading non-normal angles are about 25 degrees (see figure 11 showing 25 degrees and also see Column 3, Lines 11-15). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Beilke (4318292, see page 9, Lines 8-9 of the Response) has been fully considered but is not persuasive. 
Applicant contends that, “Beilke does not cure the deficiencies of Swanstrom. Like Swanstrom, Beilke discloses a negative draft angle of approximately 5°, not about 8.5° as claimed in claim 15.”
However, the examiner respectfully disagrees with this statement. As discussed in the rejection above, the first leading face and the second trailing face can extend at any angle that is less than the supplement of the angle of the bend (see Column 4, Lines 6-9 for disclosing that, “However, it should be pointed out that the mating surfaces 34 and 36 can be disposed at any angle so long as it is less than the supplement of the angle of the bend.” ). Next, the supplement of the angle of the bend is disclosed as being 10 degrees (see Column 3, Lines 3-5 and Column 4, Line 1). Thus, a range from 0-9.9 degrees is provided for the angle of the first leading face and for the angle of the second trailing face. Since, 8.5 degrees is within the range from 0-9.9 degrees, the limitation that the first leading face and the second trailing face respectively extend at an angle that is about 8.5 degrees of the claim is met. Since, all of the limitations have been met, the examiner believes that the rejection is proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723